Citation Nr: 0028456	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim, and if so, whether entitlement is warranted, 
for service connection for residuals of a chest contusion.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION


The veteran had active service from March 1979 to March 1987.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Los Angeles, California, Regional Office (RO).  The Board 
remanded the issue of service connection for a low back 
disability to the RO for further development in May 1998.  

In May 1998, the Board also issued a decision denying the 
veteran's attempt to reopen a previously denied claim of 
service connection for residuals of a chest contusion, and he 
subsequently appealed to the United States Court of Appeals 
of Veterans Claims (formerly known as the U.S. Court of 
Veterans Appeals) (hereinafter "Court").  The Court granted 
a Joint Motion for Remand in December 1998, and remanded the 
case to the Board for reconsideration based on the recent 
decision of the United States Federal Circuit Court in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
thereafter remanded the issue to the RO for further 
development and readjudication consistent with the holdings 
of the decisions of the Federal Circuit in Hodge, and the 
Court in Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The 
RO subsequently reopened the claim and denied it on the 
merits.  However, the Board is still required to address the 
legal issue of whether new and material evidence has been 
submitted. See Barnett v. Brown, 8 Vet. App. 1, at 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (the Board has a legal 
duty to address the legal issue of the new and material 
evidentiary standard regardless of the RO's actions)

FINDINGS OF FACT


1.  The Board denied entitlement to service connection for 
residuals of a chest contusion in May 1989. 

2.  The evidence submitted subsequent to the May 1989 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's current complaints 
of chest pain are related to service, and it must be 
considered in order to fairly decide the merits of his claim.

3.  The claim of service connection for residuals of a chest 
contusion is plausible and all development has been 
accomplished.

4.  The clear preponderance of competent evidence reflects 
only subjective complaints of chest pain with no pathology, 
and no current disability related to the veteran's service.

5.  The claim of service connection for chronic lumbosacral 
strain is plausible and all development has been 
accomplished.  

6.  The clear preponderance of competent evidence reflects no 
low back pathology and no current low back disability related 
to the veteran's service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted regarding 
the claim of entitlement to service connection for residuals 
of a chest contusion; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a chest contusion is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  Chronic residuals of a chest contusion were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

4.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented since May 
1989, in support of reopening his claim of service connection 
for residuals of a chest contusion is not only new and 
material, but is also sufficient to grant service connection 
for this claim, particularly when that evidence is considered 
in light of the entire record.  The veteran maintains that he 
has experienced chest pain and low back pain since he 
suffered injuries to his back and chest in an automobile 
accident during service in April 1982; thus, he contends 
service connection is warranted for both claimed 
disabilities. 

I.  Issues of "new and material evidence" and well 
groundedness

As noted in the introduction section of this decision, the 
Board has a duty to review the legal issue of whether the 
claim of service connection for residuals of a chest 
contusion was properly reopened before reaching the merits.  
Barnett, 8 Vet. App. at 1.  In this regard, the Board notes 
that the Board previously denied the veteran's claim of 
service connection for residuals of a chest contusion in May 
1989.  In that decision, the Board found that residuals of a 
chest contusion were not currently shown.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  Rather than remand the case to the 
Board, the Court simply applied the new rules from Elkins 
without notice to the appellant, and hence, he was deprived 
of the opportunity to present evidence on the well grounded 
claim issue before the original triers of fact, i.e., the RO 
and the Board. Id.  The Federal Circuit held that the Court's 
jurisdiction was limited only to the issue before it, whether 
new and material evidence had been submitted to reopen the 
claim, and in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Federal 
Circuit stated that the Court should have remanded the claim 
to the Board for reconsideration in light of Hodge. Id, 
citing Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). The 
Federal Circuit in Winters did not address a challenge to the 
three-step analysis for reopening claims established in 
Elkins in light of its holding that the Court had to remand 
the case back to the Board for a Hodge-new and material 
reconsideration. Id.  Hence, the Elkins-three-step analysis 
for reopening a claim based on new and material evidence 
remains good law that the Board is bound to apply.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).  

In the instant case, the Board has determined, as did the RO, 
that the veteran has presented new and material evidence.  
Specifically, the veteran submitted a medical report, dated 
April 1999, from H. R. Bass, M.D., in which the physician 
stated that the veteran has a current diagnosis of chronic 
intercostal strain and cartilage tear which is directly 
related to the motor vehicle accident in service.  The Board 
finds that this evidence is of sufficient significance that 
it must be considered to fairly decide the merits of the 
claim.  Thus, the case is reopened.

Wellgroundedness - Residuals of Chest Contusion

Once a claim has been reopened on the basis of new and 
material evidence, then it must be determined immediately, 
based upon all the evidence and presuming its credibility, 
whether the reopened claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a); and third, if the claim is well grounded, 
the merits of the claim must be evaluated after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In the instant case, the Board finds that there is evidence 
of record of in-service injury to the chest in an automobile 
accident in 1982 (service medical records and lay 
statements); as well as medical evidence of current 
disability and a relationship between such current disability 
and the prior in-service injury (1999 medical report of Dr. 
Bass).  Thus, the Board concludes that the veteran's claim of 
service connection for residuals of a chest contusion is well 
grounded.  The Board also determines that the duty to assist 
under 38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled as 
there is no indication of additional available evidence which 
would be relevant to the veteran's claim.


Well groundedness - low back disability

In this regard, it is noted that the Board previously found 
the claim to be well grounded and remanded it for further 
development.  The Court has held that the Board is bound by 
such prior determination that a claim is well grounded or 
plausible within the meaning of 38 U.S.C.A. § 5107(a).  See 
Campbell v. Gober, No. 98-215 (U.S. Vet. App. Sept. 21, 2000) 
(per curiam).  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication of additional available evidence 
which would be relevant to the veteran's claims.


II.  Review of service connection claims on the merits

Factual summary

The veteran was injured in a motor vehicle accident in April 
1982.  He reportedly was treated briefly at a private medical 
facility for minor injuries.  He thereafter retained an 
attorney, and was subsequently seen by a private physician, 
M. D. Roback, M.D.  Report of examination from Dr. Roback, 
dated April 1982, indicated complaints of problems with his 
neck, rib cage and upper- and mid-back.  Diagnoses included 
acute symptomatic, posttraumatic musculotendinous-ligamentous 
injury of the cervical spine; acute symptomatic residuals of 
a contusion of the sternum and the left rib cage with current 
pectoralis myofascitis and continuing sternal and left 
pectoralis pain; and acute symptomatic, posttraumatic 
musculotendinous injury of the thoracic and lumbar spine, 
superimposed on preexisting asymptotic L5 spondylosis.  

Service medical records dated from 1982 to 1987 show the 
veteran was seen repeatedly for variety of complaints - all 
of which he related to the 1982 accident. In July 1982, it 
was noted that he was a hypochondriacal type and valium was 
prescribed.  The impression was a chronic somatic dysfunction 
secondary to the motor vehicle accident trauma.  Somatic 
dysfunction was also noted in January 1983 in conjunction 
with treatment for allergic rhinitis.  In February 1983 the 
veteran was seen with complaint of midback pain with 
radiation to the anterior chest.  X-rays revealed mild 
compound scoliotic thoracic curves.  In May 1983, he 
complained of pain in the anterior left thorax and behind the 
left shoulder blade.  The physical examination revealed that 
the sixth rib on the left was elevated.  The assessment was 
chronic somatic dysfunction of the thoracic cage due to 
elevated sixth rib. 

For the remainder of 1983 and into 1984, the veteran was seen 
at sick call for several musculoskeletal complaints which he 
associated with the motor vehicle accident.  In June 1984, he 
was referred to cardiology for evaluation of chest pain.  He 
complained of sharp chest pain since the April 1982 accident.  
On examination there was diffuse left pericardial chest wall 
discomfort noted.  Physical examination was otherwise normal 
and ECG was normal.  The impression was myofascial syndrome 
with chest pain secondary to motor vehicle accident.  The 
cardiologist also specifically noted that there was "[n]o 
organic cardiac disease."  The veteran was also seen by the 
neurology service in July 1984; the impression was post-
traumatic syndrome with cephalalgia as the prominent feature.  
It was also noted that he described chronic cervical and 
lumbosacral spine pain as a result of myofascial syndrome.    

In June 1984 he was referred to the neuropsychiatric clinic 
for evaluation; it was felt that the veteran presented a 
mixed personality disorder.  It was also noted that he was 
very defensive about people thinking his pain was because he 
was involved in a civil lawsuit.  

In August 1984, a report by a Medical Evaluation Board (MEB) 
of service physicians was prepared.  The veteran complained 
of pain across his neck, pain in his chest wall, pain in left 
shoulder and left hip, and leg pain.  Physical examination of 
the low back was normal.  A computerized tomography (CAT) 
scan of the lumbosacral spine was within normal limits as was 
electroencephalogram.  The MEB report noted that extensive 
diagnostic workup and extensive consultant workup failed to 
reveal any significant discogenic disease in the lumbar 
region.  It was felt that the veteran "suffers from a 
chronic myofascial syndrome".  It was noted that he had been 
on prolonged light duty for two years, and further light duty 
would not be beneficial.  Conservative management was to be 
continued; surgical intervention was not deemed appropriate.  
The diagnoses included:  (1) post concussion syndrome and 
headaches; (2) chronic cervical strain; (3) chronic thoracic 
strain; (4) chronic lumbar strain; and (5) occipital 
neuralgia.  The MEB recommended that the veteran be evaluated 
by a Physical Evaluation Board (CPEB) for consideration of 
discharge.  

Report of the CPEB found the veteran to be fit for duty.  The 
only listed diagnosis was a mixed personality disorder, a 
condition not considered a physical disability.  

The veteran was again examined in February 1985 by the same 
psychiatrist who had seen him in 1984.  The diagnosis 
remained mixed personality disorder.  Again, the veteran 
insisted that all of his many problems were purely physical 
and related to the 1982 automobile accident.

Orthopedic clinic notes dated in 1985 noted continued 
complaints of pain in the cervical and thoracic spine, neck 
and left shoulder, and headaches.  In September 1985 he again 
complained of chest pain and pain in the low back.

A second service MEB report, dated November 1985, indicated 
that since the veteran's last Medical Board (in August 1984) 
he had been seen and evaluated in the orthopedic clinic on 
several occasions.  He continued to complain of pain in the 
left shoulder, neck, chest, mid-back and left lumbar area, 
and basically the entire left body side.  He also reported 
headaches.  Physical examination was essentially normal 
except for pain on palpation.  Radiologic studies were within 
normal limits.  The diagnoses were:  (1) post concussion 
syndrome with headaches; (2) chronic cervical strain; (3) 
chronic thoracic strain; (4) chronic lumbosacral strain; (5) 
myofascial syndrome of the cervical spine, thoracic spine and 
lumbosacral spine; and (6) occipital neuralgia.  Again the 
recommendation was that he be reevaluated for disposition by 
the PEB as he had attempted to return to full and 
unrestricted duties without any significant improvement in 
his complaints.  He had now been on prolonged light duty for 
in excess of three and one-half years.

The veteran was also seen by a private orthopedic specialist, 
Jon B. Greenfield, M.D., in November and December 1985.  
Medical reports of these visits indicate that the veteran 
complained of left-sided chest pain, neck pain, and left 
upper back pain.  Examination of the cervical and lumbar 
spine areas was normal.  He also had a normal bone scan.  The 
final recommendation was that the veteran be evaluated by the 
chronic pain management unit.  If the veteran was determined 
to have primarily organic pathology, a myelogram would be 
indicated.  If he had underlying psychological problems, then 
they should be addressed.

Notations in the service medical records indicate that the 
veteran was again found to be fit for duty by the PEB in 
February 1986.  He continued to be seen frequently for 
multiple complaints of pain, to include the left pectoral 
area, throughout 1986 until his discharge in March 1987.  

Report from a private physician, dated April 1986, indicated 
that the veteran presented with primary complaint of chest 
distress with the pain radiating down the left arm as well as 
through to the left upper back.  He also had neck, head, and 
left upper back pain but felt the left chest was his greatest 
problem.  Physical examination revealed low back pain, left 
upper chest pain, and left upper back pain.  The diagnostic 
impression was:  chronic sprain of the neck, chronic sprain 
of the low back, contusion and sprain of the left upper chest 
wall, chronic post-traumatic myofibrositis of the neck, upper 
back, lower back, and left chest wall, residuals of cerebral 
concussion and post-concussion syndrome.

At his service discharge examination in March 1987, the 
veteran was noted to complain of having sustained a chest 
wall injury which was still swollen.  He also complained of 
aching pains in his chest radiating to his back and other 
areas.  It was further noted that he had been diagnosed with 
a personality disorder and that he had multiple somatic 
complaints.  

Report of VA neurological examination conducted in July 1987, 
indicated that the veteran had a chronic problem with pain of 
the left anterior chest wall radiating upward to the neck and 
head, and into the left arm.  Previous medications included 
Darvocet, codeine, Valium and various muscle relaxants.  He 
also underwent a series of trigger point injections in the 
left anterior chest wall which seemed to help with the pain.  
The clinical impression was:  (1) myofascial pain syndrome, 
by history, involving the left anterior chest wall, left 
anterior and posterior neck, left upper extremity, most 
severely in the distribution of C8, by history, with 
secondary myofascial head pain and tertiary common vascular 
headache; (2) history of left lumbosacral discomfort and 
radiation into the left lower extremity, rule out left L4 
radiculopathy; (3) congenital hyperpigmentation in the left 
lower extremity in the distribution of left L3, L4; (4) left 
C8,T1 radiculopathy by electromyography.  The examiner 
further commented that the veteran's history fitted will with 
a myofascial pain syndrome with secondary cephalalgia and 
common vascular headache.

Report of VA orthopedic examination conducted in October 
1987, indicated normal range of motion of the lumbosacral 
spine with no paraspinal spasm.  X-rays of the lumbosacral 
spine were normal.  An electromyogram of lumbosacral 
paraspinal muscles was normal.  The relevant assessment was 
chronic low back pain with no neurological findings.  It was 
further noted that the veteran's bilateral flat feet might 
contribute to his low back pain.  

Thereafter, by rating decision dated May 1988, the veteran 
was granted service connection for myofascial pain syndrome 
with headaches and left C8-T1 radiculopathy.  By rating 
decision of June 1989, effectuating a decision of the Board, 
the veteran was also granted service connection for dorsal 
scoliosis.

On VA orthopedic examination in July 1989, the veteran was 
noted to complain of low back pain as well as upper back, 
head, shoulder and neck pain.  X-rays of the lower lumbar 
spine revealed spondylolysis.  The diagnoses were cervical 
strain and lumbar disk with spondylolysis at L5-S1 with minor 
scoliotic curve.  Based on the veteran's history, the 
examiner stated that the 1982 car accident had aggravated 
these conditions.

Report of VA neurological examination conducted in September 
1991 noted intermittent headaches and pains in the chest, 
lower back, and legs.  X-ray of chest was normal, x-ray of 
dorsal and lumbosacral spine revealed mild right scoliosis.  
Examination was essentially normal.  The diagnostic 
impression was intermittent headaches and body ache of 
uncertain cause; and mild thoracic spine scoliosis to right; 
and probable anxiety state.

Report of VA orthopedic examination conducted in December 
1992 noted history of chest pain radiating towards neck, back 
and left arm and leg, since 1982.  He also complained of 
headaches.  Physical examination revealed mild subjective 
tenderness in the anterior chest and left trapezial region.  
The diagnostic impression was chronic subjective left chest 
pain with subjective lower neck pain and arm radiation.

A private medical report from Edward Wiggins, M.D., dated May 
1993, indicated that the veteran was seen in October 1992, at 
which time he was involved in an automobile accident.  He 
complained of chest pain periodically since April 1982.  He 
also complained of migraine headaches occurring approximately 
three times a week.  Based on information supplied by the 
veteran, Dr. Wiggins stated that it appeared the veteran, in 
service, did not have definitive testing, such as  a magnetic 
resonance imaging and CAT scan of the chest area performed.  
He felt that there must have been some finding for a doctor 
to inject the chest.  Thus, Dr. Wiggins believed that further 
diagnostic testing might be beneficial in arriving at a 
diagnostic conclusion.  The physician further commented that 
with trauma, certain parts of the body were notorious for 
recurrences with stretching of muscles, tendons and 
ligamentous fibers which lead to their rupture, accompanied 
by rupture of local blood vessels.  This led to hemorrhages 
and escape of tissue fluid into the surrounding tissues.  
Then, the granulation tissue ultimately was replaced by scar 
tissue, the presence of which was responsible for occasional 
continued symptomatology.  However, Dr. Wiggins made no 
actual diagnosis nor offered any medical opinion as to 
probable diagnosis.  

An April 1994 private medical report indicates that a CAT 
scan of the chest was essentially normal except for a 
prominent bullae within the upper lung zones.

A statement from Les Cohen, D. C., dated June 1995, indicated 
that the veteran had been receiving treatment for low back 
pain diagnosed as lumbosacral strain/sprain.  It was also 
noted that the veteran had complaints of chest pain recurring 
intermittently, especially with activities.

Report of VA examination conducted in September 1996, noted 
complaints of "severe" chest pain, upper and lower back 
pain and headaches.  X-ray of the lung noted paraseptal 
bullous emphysema of the left upper lobe. On physical 
examination, he was noted to have marked tender left chest 
wall.  The diagnosis was regional pain syndrome.

VA outpatient treatment records dated from 1987 through 1996 
show continued complaints of various body pains, to include 
chest wall pain.  In August 1994 the assessments included 
myofascial pain, recently exacerbated by increased physical 
activity.  In April 1995, the veteran complained of chest 
pain; the assessment was myofascial pain.  In May 1996, the 
veteran complained of increased chest pain; the assessment 
was myofascial pain secondary to increased activity.

During a personal hearing conducted in July 1997 at the RO, 
the veteran testified as to the continuity of his chest and 
low back pain symptoms since the automobile accident in April 
1982 while in service.  The veteran has also submitted a 
number of lay statements, to the effect, that he believes 
that he suffered a chest injury from the automobile accident 
in 1982 which was never properly diagnosed and treated in 
service.  He believed that his current chest pain and back 
pain were residuals of injuries from this accident.  

The veteran has also submitted several written requests that 
the May 1993 medical report from Dr. Wiggins be removed from 
the claims folder as the veteran denies ever seeing the 
physician.  

A private medical report from Howard R. Bass, M.D., dated 
April 1999,, indicated that the veteran was seen for current 
complaint of constant pain of the left chest wall.  The 
veteran indicated that he had suffered an injury in April 
1982 in a motor vehicle accident.  Dr. Bass stated that:  His 
present chest pain is directly related to the motor vehicle 
accident while in the military.  The diagnosis was:  
"Chronic intercostal strain and cartilage tear."

It is noted that there is no indication in this rather 
cursory report as to what medical findings and/or diagnostic 
tests Dr. Bass based his diagnosis and opinion.  Nor was 
there any indication in the report that Dr. Bass had reviewed 
the veteran's prior medical history.

Subsequently, the RO referred the veteran for examination and 
evaluation by a fee-basis board eligible neurologist.  The 
November 1999 examination report reflects that a full review 
of the veteran's medical history and records had been 
conducted.  A summary of the veteran's medical history was 
also set forth in the report.  Current complaints included 
head, left neck, upper body and lower back pain.  He 
described a discomfort in the chest.  After neurological 
examination, the diagnostic impression was:  "No neuralgic 
pathology identified."  The examiner further commented that 
"[t]here is no evidence that the [veteran] sustained 
sufficient trauma in 1982 to produce chronic pain fifteen 
years later."  She further commented that based on 
examination findings in 1984 and 1985, as well as recent 
records, that there were no current objective findings to 
corroborate the veteran's subjective complaints of chronic 
pain.  A "myofascial" pain syndrome could no be ruled out 
or in; however, the classical trigger point type 
localizations were not present on current testing.  
Furthermore, the veteran's description of his current job 
activities of medical file clerk was inconsistent with the 
diagnosis of "myofascial" syndrome.  As to the report in 
1986 of chronic cervical, thoracic, and lumbar sprain 
syndrome, the neurologist found no current objective findings 
and thus, those diagnostic impressions "appear no longer 
appropriate."  Specifically, the neurologist found "no 
evidence of any current neuralgic pathology related to the 
back complaints for which the veteran was treated during 
service."  

The veteran was also afforded an examination by a fee-basis 
board certified orthopedist in November 1999.  The detailed 
report reflects a review of the veteran's medical history, to 
include service medical records.  Current complaints included 
neck and back pain.  Physical examination was essentially 
normal and the veteran showed no evidence of any significant 
limitations of the lumbar spine.  X-rays showed spondylolysis 
at L5, without functional significance.  The examiner further 
commented that "[t]here is no evidence of any current back 
disability.  The veteran has subjective findings only without 
evidence of any significant objective pathology."  The 
examiner further commented that "there is no evidence of any 
etiological relationship between any current back disability 
and/or back complaints which the veteran was treated for 
during the service, as there is no evidence of any back 
disability at this time." 

Legal analysis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection is also warranted for post-service 
manifestation of a chronic disability, if the disability is 
shown to have been chronic in service, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Id.  Continuity of 
symptomatology is required when a condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Pursuant to 38 U.S.C.A. § 5107(b), where, after 
review of all the evidence, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  The Court has also held that where 
there is significant evidence in support of an appellant's 
claim, the Board must provide a satisfactory explanation as 
to shy the evidence is not in equipoise.  Williams v. Brown, 
4 Vet. App. 270, 273-74 (1993); see also Caffery v. Brown, 6 
Vet. App. 377, 382 (1994).

In the instant case, the Board finds that the preponderance 
of the evidence is against both the veteran's claims.  

With regard to the veteran's claim of service connection for 
residuals of a chest contusion, the Board finds that although 
the veteran has complained of chest pain repeatedly both in-
service and post-service, he was never diagnosed and treated 
for a chronic chest disorder in service.  The only diagnosis 
of a chronic chest disorder post-service is the brief opinion 
of Dr. Bass, dated April 1999.  As indicated above, there is 
no indication in that report as to what medical findings the 
physician based his opinion.  Nor is there any indication 
that the physician had reviewed the veteran's prior medical 
history.  Thus, the Board finds the more recent detailed 
opinions of the requested specialists dated in November 1999 
much more probative on this issue of whether the veteran has 
a current chest disability that is related to his prior 
service.  Although he did suffer an acute injury to his chest 
in service, he does not have a current disability which has 
been medically related thereto.  It is further noted that his 
subjective complaints of chest pain have been, by various 
examiners, attributed to his service-connected myofascial 
pain syndrome.  Therefore, based on all the evidence of 
record, the Board concludes that the preponderance of the 
evidence is clearly against the veteran's claim.  Although 
the veteran has presented the one medical opinion in support 
of his claim, the Board for the reasons stated above does not 
find it so significant as to place the evidence in equipoise 
on this issue.  Therefore, the doctrine of reasonable doubt 
is not for application.  

With regard to the claim of service connection for a low back 
disability, the Board likewise finds that the preponderance 
of the evidence is clearly against the claim.  Although the 
veteran was treated for complaints of low back pain in 
service and diagnosed to have chronic lumbar strain, no 
pathology was noted.  Post-service medical evidence has 
continued to show no pathology or clinical symptoms, only 
subjective complaints of pain.  On recent neurological and 
orthopedic examinations conducted in November 1999, with a 
full review of the veteran's prior medical history, the 
examiners specifically found that the veteran has no current 
low back disability that can be medically related to his 
service.  Furthermore, there is no medical evidence of a 
current low back disability which is related to service.  

Therefore, the Board finds that the preponderance of the 
evidence is clearly against the veteran's claim.


ORDER

Service connection for a low back disability is denied.

The claim of service connection for residuals of a chest 
contusion is reopened and denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


